Citation Nr: 0006764	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for tinnitus.  
In August 1998 the veteran's claims file was transferred to 
the Reno, Nevada, RO for further adjudication.  

In September 1999, the Board remanded the veteran's claim for 
service connection for left ear hearing loss, noting that the 
veteran had filed a timely notice of disagreement to the July 
1996 RO rating decision denying that claim.  The RO 
was directed to issue a statement of the case on that issue.  
A statement of the case was issued in October 1999.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issues addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202 (1999).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
Therefore, to timely perfect his appeal, the veteran needed 
to submit a substantive appeal prior to December 1999.  The 
record contains no submission by the veteran within this 
period, which could be found to be a substantive appeal.  
Therefore that issue is not currently before the Board.


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's tinnitus and any incident of his active 
military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records contain no complaints 
or diagnoses of tinnitus or ringing in the ears.  The 
veteran's DD Form 214 noted a military specialty of rifleman 
and award of the Purple Heart Medal and Combat Action Ribbon 
among other medals and commendations.  

A VA audiological examination was conducted in October 1995.  
The veteran reported that his bilateral tinnitus began in 
1975, and was more noticeable in the left ear.  He stated 
that the tinnitus was periodic and more pronounced in a quiet 
environment.  

A VA audiological examination was conducted in January 1996.  
The veteran reported ringing tinnitus frequently in this left 
ear and occasionally in his right ear.  The examiner 
discussed tinnitus with the veteran and the veteran expressed 
interest in a tinnitus-masking device.  

In his notice of disagreement, received in May 1996, the 
veteran stated that his tinnitus was often tolerable and 
unnoticeable, but at times was so loud that he could not 
sleep without medication.  He stated that the tinnitus was 
almost entirely in his left ear, but occasionally in the 
right ear.  

A VA examination was conducted in August 1998.  The veteran 
reported a history of noise exposure.  He stated that his 
tinnitus began in the early 1970s, shortly after his return 
from Vietnam.  He noted that the tinnitus was periodic and 
mostly unilateral.  


II. Analysis

As an initial matter, in September 1999, the Board remanded 
the instant claim for a formal adjudication on the issue of 
whether a timely substantive appeal had been submitted.  By 
memorandum, dated in November 1999, the veteran, through his 
representative, contended that the December 1996 VA Form 9, 
should be accepted as a timely substantive appeal, in that 
the veteran presented arguments regarding hearing loss and a 
liberal interpretation would include tinnitus, as the 
disabilities apply to the same anatomical region.  By 
administrative determination in November 1999, the RO 
concluded that, although the VA Form 9 did not specifically 
address tinnitus, acoustic trauma was discussed and such was 
considered a timely substantive appeal on the issue of 
service connection for tinnitus.  The Board agrees and 
proceeds with a determination on the issue of entitlement to 
service connection for tinnitus.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  In the case of any veteran who 
engaged in combat with the enemy in active service with the 
military, the Secretary is required to accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardship of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); see also 38 C.F.R. § 3.304(d) (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Tinnitus was noted on VA examination in October 1995, January 
1996, and August 1998.  However, the veteran's service 
medical records contain no complaints or diagnoses of 
tinnitus or ringing in the ears.  The veteran stated at 
the VA examinations in October 1995 and August 1998 that the 
tinnitus started after his discharge from service in the 
early 1970s.  

The record contains no competent medical evidence providing a 
nexus between the veteran's current tinnitus and any incident 
of his military service.  None of the VA examiners provided 
an opinion as to the etiology of the veteran's reported 
tinnitus.  Although the veteran claims that his hearing loss 
and tinnitus were incurred due to noise exposure during 
combat, Section 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service, but not a basis to 
link etiologically the condition in service to the current 
condition.  See 38 U.S.C. § 1154(b) (West 1991); Arms v. 
West, 12 Vet. App. 188 (1999); Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, 7 Vet. App. at 507.

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. 69, 79-80 (1995).  The 
appellant has not identified any medical evidence that has 
not been submitted or obtained, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for tinnitus is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

